 

Exhibit 10.1

 

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”), dated as of May 27, 2020, to the Rights
Agreement, dated as of May 5, 2020 (the “Rights Agreement”) between Nabors
Industries Ltd., a Bermuda exempted company (the “Company”), and Computershare
Trust Company, N.A., a federally chartered trust company, as Rights Agent (the
“Rights Agent”).

 

R E C I T A L S

 

WHEREAS, the Company and the Rights Agent have heretofore executed and entered
into the Rights Agreement; and

 

WHEREAS, the Company desires to amend the Rights Agreement in accordance with
Section 27 thereof.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth in the Rights Agreement and herein, the parties hereto agree as follows:

 

A G R E E M E N T

 

1. Amendment of the Definition of “Acquiring Person”. The definition of
“Acquiring Person” in the Rights Agreement is hereby amended by adding the
following sentence to the end thereof:

 

“The foregoing or any provision to the contrary in this Agreement
notwithstanding, Hushang Ansary (“Investor”) is not, nor are any of its
Affiliates and Associates, nor shall Investor or any of its Affiliates or
Associates be deemed to be, an Acquiring Person for so long as such Persons
collectively Beneficially Own no greater than 10% of the then issued and
outstanding Common Shares.

 

2. Effectiveness. This Amendment shall be deemed effective as of the date first
written above, as if executed on such date. Except as specifically amended by
this Amendment, all other terms and conditions of the Rights Agreement shall
remain in full force and effect and are hereby ratified and confirmed.

 

3. Miscellaneous. This Amendment shall be deemed to be a contract made under the
laws of the State of Delaware and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State; provided, however, that all
provisions, regarding the rights, duties, obligations and liabilities of the
Rights Agent shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State. This Amendment may be executed in any number of counterparts
(including by facsimile or PDF) and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument. If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Amendment shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
Except as otherwise expressly provided herein, or unless the context otherwise
requires, capitalized terms used herein shall have the respective meanings
assigned to them in the Rights Agreement. The Rights Agent and the Company
hereby waive any notice requirement under the Rights Agreement pertaining to the
matters covered by this Amendment.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the Company and the
Rights Agent as of the day and year first written above.

 

  NABORS INDUSTRIES LTD.           By:    /s/ Mark D. Andrews     Name: Mark D.
Andrews     Title: Corporate Secretary           COMPUTERSHARE TRUST COMPANY,
N.A.,   as Rights Agent           By: /s/ Kevin Laurita     Name: Kevin Laurita
    Title: Vice President

 

[Signature Page to Amendment No. 1 to Rights Agreement] 

 



 

 

